DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 2-8) in the reply filed on 3/25/2022 is acknowledged.
Claims 9-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8,27-29 will be examined.

Drawings
The drawings with 14 Sheets of Figs. 1-14 received on 11/14/2019 are acknowledged and accepted.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
Abstract recites:
-“Provided is a multi-image display” in line 1. This is incorrect language. Examiner suggests –A multi-image display--.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5,27,28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Metasurface eyepiece for augmented reality, Nature Communications, pages 1-10, hereafter Lee, of record) in view of Wang et al (Achromatization in Optical reconstruction of Computer Generated Color Holograms, J. Display Technology, Vol 12, No. 4, April 2016, pages 390-396, hereafter Wang, of record).

Regarding Claim 1, Lee teaches (fig 3a) a multi-image display apparatus (augmented reality near-eye see through display, pg 2, R col, 2nd para, lines 1-2) comprising: 
	a light source (light source of beam projector, pg 7, L col, 2nd para, lines 1-7) configured to emit a first wavelength light (660nm, pg 7, L col, 3rd para, lines 1-2), a second wavelength light (532nm, pg 7, L col, 3rd para, lines 1-2), and a third wavelength light (473 nm, pg 7, L col, 3rd para, lines 1-2); 
	a spatial light modulator (modulation part of the beam projector, , pg 7, L col, 2nd para, lines 1-7 or display of fig 3a) configured to modulate each of the first wavelength light, (660nm, pg 7, L col, 3rd para, lines 1-2), second wavelength light (532nm, pg 7, L col, 3rd para, lines 1-2), and third wavelength light (473 nm, pg 7, L col, 3rd para, lines 1-2)	to form a first image (full color AR imaging , fig 3b,note) comprising a first color image (red image, fig 3b), a second color image (blue image), and a third color image (green image); 
	a polarization selective lens (metalens, pg 7, L col, 2nd para, lines 1-8) configured to focus the first image (full color AR imaging , fig 3b,note)  having only a first polarization component (cross-polarized transmission mode, pg 5, L col, 2nd para, lines 3-8) and transmit a second image (outside world image, fig 3c-f, device acts as a transparent glass, metalens has see through property based on polarization, pg 5, L col, 2nd para, lines 3-15, implying the augmented display has images from the outside world being seen through, as in fig 3c-f) having only a second polarization component (co-polarized transmission mode, pg 5, L col, 2nd para, lines 3-8) without refraction (transmission of co-polarized light through the metalens is without refraction or path change), the second image (outside world image, fig 3c-f) being provided to the polarization selective lens (metalens, pg 7, L col, 2nd para, lines 1-8)  along a different path (display image light path is oriented perpendicular to world image light path, fig 3a) from the first image (full color AR imaging , fig 3b,note), 
	wherein chromatic aberration (chromatic aberration, pg 7, L col, 2nd para, lines 11-16) of the polarization selective lens (metalens, L col, 3rd para, lines 1-8) is offset by adjusting a depth (varying the imaging position using 3 dichroic mirrors DM, pg 7, L col, 2nd para, lines 11-16) of the first color image (red image, fig 3b), a depth of the second color image (blue image), and a depth of the third color image (green image).  
	However Lee does not teach
	a spatial light modulator forming a first image comprising a first color holographic image, a second color holographic image, and a third color holographic image and wherein chromatic aberration is offset by adjusting depths of the first, second and third color holographic images. 
	Lee and Wang are related as spatial light modulators generating color images.
	Wang teaches (fig 8, 9,10,12),
	a spatial light modulator (SLM, pg 393, Section C: lines 13-18) forming a first image (color image 10d, 12d, fig 8) comprising a first color holographic image (red holographic image, fig 10a), a second color holographic image (green holographic image, fig 10b), and a third color holographic image (blue holographic image, fig 10c) and wherein chromatic aberration (axial chromatic aberration, ACA, pg 393, Section C, lines 1-5)  is offset by adjusting depths (same focal length by achromatization which is done by a using a calculated phase distribution for the programmable SLM which produces the same focal lengths for the three colors, pg 394, Section: Achromatizing:, lines 5-11) of the first, second and third color holographic images (red, green, blue images, figs 10a-c). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to include the teachings of Wang such that a spatial light modulator forming a first image comprising a first color holographic image, a second color holographic image, and a third color holographic image and wherein chromatic aberration is offset by adjusting depths of the first, second and third color holographic images for the purpose of achromatization of the SLM with a method which is convenient and economic (pg 394, Section: Achromatizing: lines 5-11).

	
Regarding Claim 2, Lee-Wang teach the  multi-image display apparatus of claim 1, 	wherein the light source (RGB laser, pg 390, Section: Source and compensation: lines 11-12, sequentially switching the red, green and blue wavelengths, pg 391, L col, 2nd para, lines 1-5, Wang), comprises a first light source (laser part which generates red wavelength in the RGB laser source) configured to emit the first wavelength light (red), a second light source (laser part which generates green wavelength in the RGB laser source)  configured to emit the second wavelength light (green), and a third light source (laser part which generates blue wavelength in the RGB laser source) configured to emit the third wavelength light blue).  

Regarding Claim 3, Lee-Wang teach the  multi-image display apparatus of claim 2, 	further comprising: 
	a controller (computer generated phase holograms or CGPH are loaded onto the SLM, implying by a controller of the display) configured to provide first hologram data (red CGPH, pg 394, L col, lines 8-18, Wang) to the spatial light modulator (SLM, pg 393, Section C: lines 13-18, Wang) while the first light source (laser part which generates red wavelength in the RGB laser source) emits the first wavelength light (red), provide second hologram data (green CGPH, pg 394, L col, lines 8-18) to the spatial light modulator (SLM, pg 393, Section C: lines 13-18) while the second light source (laser part which generates green wavelength in the RGB laser source) emits the 37second wavelength light (green), and provide third hologram data (blue CGPH, pg 394, L col, lines 8-18) to the spatial light modulator (SLM, pg 393, Section C: lines 13-18) while the third light source (laser part which generates blue wavelength in the RGB laser source) emits the third wavelength light (blue).  

Regarding Claim 4, Lee-Wang teach the  multi-image display apparatus of claim 3, 	wherein the polarization selective lens (metalens, pg 7, L col, 2nd para, lines 1-8, Lee)  has a first focal distance (red focal length, fig 4a, Lee) with respect to the first wavelength light (red), a second focal distance (green focal length, fig 4a) that is greater than the first focal distance (red focal length) with respect to the second wavelength light (green), and a third focal distance (blue focal length) that is greater than the second focal distance (green focal length) with respect to the third wavelength light (blue), and 
	the controller (computer generated phase holograms or CGPH are loaded onto the SLM, implying by a controller of the display, pg 394, L col, lines 8-9, Wang) is further configured to adjust depth information (same focal length by achromatization which is done by a using a calculated phase distribution for the programmable SLM which produces the same focal lengths for the three colors, pg 394, Section: Achromatizing:, lines 5-11) of the first hologram data (red CGPH, Wang), the second hologram data (green CGPH), and the third hologram data (blue CGPH) based on the first focal distance, the second focal distance, and the third focal distance (red, blue, green focal lengths, fig 4a, Lee, Wang), respectively (controller of the display and SLM calculates the achromatization factors for the adjustment of focal lengths, pg 394, Section: Achromatizing, lines 1-11, Wang).  

Regarding Claim 5, Lee-Wang teach the  multi-image display apparatus of claim 4,
	wherein the controller (computer generated phase holograms or CGPH are loaded onto the SLM, implying by a controller of the display, pg 394, L col, lines 8-9, Wang)  is further configured to: 
	adjust the depth information (depth information or focal length is adjusted by using a calculated phase distribution for the programmable SLM which produces the same focal lengths for the three colors, pg 394, Section: Achromatizing:, lines 5-11, Wang)  of the first, second, third hologram data (red, green, blue CGPH)such that the first, second, third color holographic images (red, green, blue, CGPHs) have the same depth (same focal lengths) with respect to the polarization selective lens (metalens, pg 7, L col, 2nd para, lines 1-8, Lee)  (having the same focal lengths for the red, green, blue CGPHs in Wang, results in the same depth from the metalens in Lee in the combination of Lee-Wang).
	Lee-Wang discloses a controller which modifies the depth of the holographic image.  
	However Lee-Wang does not teach
 	wherein the controller is further configured to: 
	adjust the depth information of the first hologram data such that the first color holographic image has a depth in which the first color holographic image is closer to the polarization selective lens than the second color holographic image by a difference between the second focal distance and the first focal distance, and adjust the depth information of the third hologram data such that the third color holographic image has a depth in which the third color holographic image is farther from the polarization selective lens than the second color holographic image by a difference between the third focal distance and the second focal distance.  
	It would have been obvious to a person of ordinary skill in the art through routine experimentation to modify Lee-Wang to adjust the depth information of the first hologram data such that the first color holographic image has a depth in which the first color holographic image is closer to the polarization selective lens than the second color holographic image by a difference between the second focal distance and the first focal distance, and adjust the depth information of the third hologram data such that the third color holographic image has a depth in which the third color holographic image is farther from the polarization selective lens than the second color holographic image by a difference between the third focal distance and the second focal distance. 
	It is known in the art that using a controller to modify the depth would allow the color holographic images to be located at different depths. Note that the Court has held that a particular parameter must first be recognized as a result effective variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation; see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) see also In re Bosch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case the depth information of the holographic data is a results effective variable. It would be obvious to a person of ordinary skill in the art through routine experimentation to determine an optimum or workable range of the depth information of the first and third hologram data.  
	A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense (“A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int '1 v. Teleflex Inc., 127 S. Ct. 1731,82 USPQ2d at 1396). A person of ordinary skill in the art would have been motivated to modify Lee-Wang to adjust depth information of the first, second, third holographic data to have depth in which the first color holographic image is closer to the polarization selective lens than the second color holographic image by a difference between the second focal distance and the first focal distance  and the third color holographic image has a depth in which the third color holographic image is farther from the polarization selective lens than the second color holographic image by a difference between the third focal distance and the second focal distance, for the purpose of producing desired virtual image effects suitable for the particular display application.
	
Regarding Claim 27, Lee teaches (fig 3a) a multi-image display apparatus (augmented reality near-eye see through display, pg 2, R col, 2nd para, lines 1-2) comprising: 
	a light source (light source of beam projector, pg 7, L col, 2nd para, lines 1-7) configured to emit a first wavelength light (660nm, pg 7, L col, 3rd para, lines 1-2), a second wavelength light (532nm, pg 7, L col, 3rd para, lines 1-2), and a third wavelength light (473 nm, pg 7, L col, 3rd para, lines 1-2); 
	a spatial light modulator (modulation part of the beam projector, , pg 7, L col, 2nd para, lines 1-7 or display of fig 3a) configured to modulate each of the first wavelength light, (660nm, pg 7, L col, 3rd para, lines 1-2), second wavelength light (532nm, pg 7, L col, 3rd para, lines 1-2), and third wavelength light (473 nm, pg 7, L col, 3rd para, lines 1-2)	to form a first image (full color AR imaging , fig 3b,note) comprising a first color image (red image, fig 3b), a second color image (blue image), and a third color image (green image);  
	a polarization selective lens (metalens, pg 7, L col, 2nd para, lines 1-8) configured to focus the first image (full color AR imaging , fig 3b,note)  having a first polarization component (cross-polarized transmission mode, pg 5, L col, 2nd para, lines 3-8) and transmit a second image (outside world image, fig 3c-f, device acts as a transparent glass, metalens has see through property based on polarization, pg 5, L col, 2nd para, lines 3-15, implying the augmented display has images from the outside world being seen through, as in fig 3c-f) having a second polarization component (co-polarized transmission mode, pg 5, L col, 2nd para, lines 3-8) without refraction (transmission of co-polarized light through the metalens is without refraction or path change);
wherein chromatic aberration (chromatic aberration, pg 7, L col, 2nd para, lines 11-16) of the polarization selective lens (metalens, L col, 3rd para, lines 1-8) is offset by adjusting a depth (varying the imaging position using 3 dichroic mirrors DM, pg 7, L col, 2nd para, lines 11-16) of the first color image (red image, fig 3b), a depth of the second color image (blue image), and a depth of the third color image (green image).  
	However Lee does not teach
	a spatial light modulator forming a first image comprising a first color holographic image, a second color holographic image, and a third color holographic image and wherein chromatic aberration is offset by adjusting depths of the first, second and third color holographic images;
	a controller configured to provide to the spatial light modulator first hologram data corresponding to the first wavelength light, a second hologram data 45corresponding to the second wavelength light, and a third hologram data corresponding to the third wavelength light; and 
	wherein the controller is further configured to offset chromatic aberration of the polarization selective lens by adjusting a depth of the first hologram data, a depth of the second hologram data, and a depth of the third hologram data such that the first color holographic image, the second color holographic image, and the third color holographic image are focused on a same image plane.  
	Lee and Wang are related as spatial light modulators generating color images.
	Wang teaches (fig 8, 9,10,12),
	a spatial light modulator (SLM, pg 393, Section C: lines 13-18) forming a first image (color image 10d, 12d, fig 8) comprising a first color holographic image (red holographic image, fig 10a), a second color holographic image (green holographic image, fig 10b), and a third color holographic image (blue holographic image, fig 10c) and wherein chromatic aberration (axial chromatic aberration, ACA, pg 393, Section C, lines 1-5)  is offset by adjusting depths (same focal length by achromatization which is done by a using a calculated phase distribution for the programmable SLM which produces the same focal lengths for the three colors, pg 394, Section: Achromatizing:, lines 5-11) of the first, second and third color holographic images (red, green, blue images, figs 10a-c);
	a controller (computer generated phase holograms or CGPH are loaded onto the SLM, implying by a controller of the display)  configured to provide to the spatial light modulator (SLM, pg 393, Section C: lines 13-18, Wang) first hologram data (red CGPH, pg 394, L col, lines 8-18) corresponding to the first wavelength light (red), a second hologram data (green CGPH, pg 394, L col, lines 8-18) 45corresponding to the second wavelength light (green), and a third hologram data (blue CGPH, pg 394, L col, lines 8-18) corresponding to the third wavelength light (blue); and 
	wherein the controller (computer generated phase holograms or CGPH are loaded onto the SLM, implying by a controller of the display)  is further configured to offset chromatic aberration (axial chromatic aberration, ACA, pg 393, Section C, lines 1-5)   of the  lens by adjusting a depth of the first hologram data (red CGPH, pg 394, L col, lines 8-18), a depth (same focal length by achromatization which is done by using a calculated phase distribution for the programmable SLM which produces the same focal lengths for the three colors, pg 394, Section: Achromatizing:, lines 5-11) of the second hologram data (green CGPH, pg 394, L col, lines 8-18), and a depth of the third hologram data (blue CGPH, pg 394, L col, lines 8-18)  such that the first color holographic image, the second color holographic image, and the third color holographic image holographic images (red, green, blue images, figs 10a-c) are focused on a same image plane (same focal length plane).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to include the teachings of Wang such that a spatial light modulator forming a first image comprising a first color holographic image, a second color holographic image, and a third color holographic image and wherein chromatic aberration is offset by adjusting depths of the first, second and third color holographic images for the purpose of achromatization of the SLM with a method which is convenient and economic (pg 394, Section: Achromatizing: lines 5-11).
Regarding Claim 28,  Lee-Wang teach the  multi-image display apparatus of claim 27, 	wherein the polarization selective lens (metalens, pg 7, L col, 2nd para, lines 1-8, Lee)  has a first focal distance (red focal length, fig 4a, Lee) with respect to the first wavelength light (red), a second focal distance (green focal length, fig 4a) that is greater than the first focal distance (red focal length) with respect to the second wavelength light (green), and a third focal distance (blue focal length) that is greater than the second focal distance (green focal length) with respect to the third wavelength light (blue), and 
	the controller (computer generated phase holograms or CGPH are loaded onto the SLM, implying by a controller of the display, pg 394, L col, lines 8-9, Wang) is further configured to adjust depth information (same focal length by achromatization which is done by a using a calculated phase distribution for the programmable SLM which produces the same focal lengths for the three colors, pg 394, Section: Achromatizing:, lines 5-11) of the first hologram data (red CGPH, Wang), the second hologram data (green CGPH), and the third hologram data (blue CGPH) based on the first focal distance, the second focal distance, and the third focal distance (red, blue, green focal lengths, fig 4a, Lee, Wang), respectively (controller of the display and SLM calculates the achromatization factors for the adjustment of focal lengths, pg 394, Section: Achromatizing, lines 1-11, Wang).  

Claim(s) 6-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Metasurface eyepiece for augmented reality, Nature Communications, pages 1-10, hereafter Lee, of record) in view of Wang et al (Achromatization in Optical reconstruction of Computer Generated Color Holograms, J. Display Technology, Vol 12, No. 4, April 2016, pages 390-396, hereafter Wang, of record) and further in view of Leister et al (US 2009/0296176 A1, hereafter Leister).

Regarding Claim 6, Lee-Wang teach the  multi-image display apparatus of claim 2.
	However Lee-Wang do not teach
 further comprising:  
	38a controller configured to provide hologram data to the spatial light modulator while the first light source, the second light source, and the third light source simultaneously emit the first wavelength light, the second wavelength light, and the third wavelength light, respectively.  
	Leister teaches (fig 2)
	a controller (control means CM, p76, lines 1-2) configured to provide hologram data to the spatial light modulator (SLM, p74, lines 3-10) while the first light source, the second light source, and the third light source (illumination means L1, L2, L3, p74, lines 3-10) simultaneously (simultaneously, p77, lines 1-11) emit the first wavelength light, the second wavelength light, and the third wavelength light, (three lasers with slightly different wavelengths, p76, lines 1-3) respectively.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee-wang to include the teachings of Leister such that a controller configured to provide hologram data to the spatial light modulator while the first light source, the second light source, and the third light source simultaneously emit the first wavelength light, the second wavelength light, and the third wavelength light, respectively for the purpose of a reduced speckle pattern (p77, lines 11-16).

	
Regarding Claim 7, Lee-Wang-Leister teach the  multi-image display apparatus of claim 6, 	
	wherein the polarization selective lens (metalens, pg 7, L col, 2nd para, lines 1-8, Lee)  has a first focal distance (red focal length, fig 4a, Lee) with respect to the first wavelength light (red), a second focal distance (green focal length, fig 4a) that is greater than the first focal distance (red focal length) with respect to the second wavelength light (green), and a third focal distance (blue focal length) that is greater than the second focal distance (green focal length) with respect to the third wavelength light (blue), and 
	the controller (computer generated phase holograms or CGPH are loaded onto the SLM, implying by a controller of the display, pg 394, L col, lines 8-9, Wang) is further configured to adjust depth information (same focal length by achromatization which is done by a using a calculated phase distribution for the programmable SLM which produces the same focal lengths for the three colors, pg 394, Section: Achromatizing:, lines 5-11) of the first hologram data (red CGPH, Wang), the second hologram data (green CGPH), and the third hologram data (blue CGPH) based on the first focal distance, the second focal distance, and the third focal distance (red, blue, green focal lengths, fig 4a, Lee, Wang), respectively (controller of the display and SLM calculates the achromatization factors for the adjustment of focal lengths, pg 394, Section: Achromatizing, lines 1-11, Wang).  

Regarding Claim 8, Lee-Wang-Leister teach the  multi-image display apparatus of claim 7, 	
	wherein the controller (computer generated phase holograms or CGPH are loaded onto the SLM, implying by a controller of the display, pg 394, L col, lines 8-9, Wang)  is further configured to: 
	adjust the depth information (depth information or focal length is adjusted by using a calculated phase distribution for the programmable SLM which produces the same focal lengths for the three colors, pg 394, Section: Achromatizing:, lines 5-11, Wang)  of the first, second, third hologram data (red, green, blue CGPH)such that the first, second, third color holographic images (red, green, blue, CGPHs) have the same depth (same focal lengths) with respect to the polarization selective lens (metalens, pg 7, L col, 2nd para, lines 1-8, Lee)  (having the same focal lengths for the red, green, blue CGPHs in Wang, results in the same depth from the metalens in Lee in the combination of Lee-Wang).
	However Lee-Wang do not teach
 	wherein the controller is further configured to: 
	adjust the depth information of the first hologram data such that the first color holographic image has a depth in which the first color holographic image is closer to the polarization selective lens than the second color holographic image by a difference between the second focal distance and the first focal distance, and adjust the depth information of the third hologram data such that the third color holographic image has a depth in which the third color holographic image is farther from the polarization selective lens than the second color holographic image by a difference between the third focal distance and the second focal distance.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have depth in which the first color holographic image is closer to the polarization selective lens than the second color holographic image by a difference between the second focal distance and the first focal distance  and the third color holographic image has a depth in which the third color holographic image is farther from the polarization selective lens than the second color holographic image by a difference between the third focal distance and the second focal distance since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and 
	further being motivated to adjust depth information of the first, second, third holographic data to have depth in which the first color holographic image is closer to the polarization selective lens than the second color holographic image by a difference between the second focal distance and the first focal distance  and the third color holographic image has a depth in which the third color holographic image is farther from the polarization selective lens than the second color holographic image by a difference between the third focal distance and the second focal distance, for the purpose of producing desired virtual image effects suitable for the particular display application.

Claim(s) 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Metasurface eyepiece for augmented reality, Nature Communications, pages 1-10, hereafter Lee, of record) in view of Wang et al (Achromatization in Optical reconstruction of Computer Generated Color Holograms, J. Display Technology, Vol 12, No. 4, April 2016, pages 390-396, hereafter Wang, of record) and further in view of Schaefer et al (US 2018/0356639 A1, hereafter Schaefer).

Regarding Claim 29, Lee-Wang teach the multi-image display apparatus of claim 27.
	However Lee-Wang do not teach 
	wherein the polarization selective lens comprises two geometric phase lenses and a polarization conversion plate disposed between the two geometric phase lenses, wherein each of the two geometric phase lenses are configured to operate as convex lens or concave lens based on a polarization component of incident light.
	Lee-Wang and Schaefer are related polarization selective lens assemblies.
	Schaefer teaches (fig 12, 13,15),
	the polarization selective lens (adaptive lens assembly, p150, lines 1-3) comprises two geometric phase lenses (first and second waveplate lenses 1304,1308, p150, lines 13-16) and a polarization conversion plate (switchable half-waveplate 1312, p150, lines 13-16) disposed between the two geometric phase lenses  (first and second waveplate lenses 1304,1308, p150, lines 13-16), 
	wherein each of the two geometric phase lenses  (first and second waveplate lenses 1304,1308, p150, lines 13-16) are configured to operate as convex lens or concave lens (first or second lensing effect that is either converge or diverge light based on polarization state of incident light, p152, lines 1-11) based on a polarization component of incident light (dependent on polarization state of incident light, p152, lines 1-11).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee-Wang to include the teachings of Schaefer such that the polarization selective lens comprises two geometric phase lenses and a polarization conversion plate disposed between the two geometric phase lenses, wherein each of the two geometric phase lenses are configured to operate as convex lens or concave lens based on a polarization component of incident light for the purpose of reduction in thickness and weight of AR or VR display system (p62, lines 6-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D/
Jyotsna V Dabbi							7/13/2022Examiner, Art Unit 2872                                                                                                                                                                                                        

/JADE R CHWASZ/Primary Examiner, Art Unit 2872